DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Claims 21-29 are directed to the same invention as that of claims 1-9 of commonly assigned U.S. Patent No. 10,716,934. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
And
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 10,716,934. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets are directed towards instructions and/or method comprising selecting, subjectively assessing, based on recipient-provided feedback a contribution of each one or more candidate electrodes to speech perception by the recipient and generating a final electrode set for subsequent operations, which is implanted and at least one or more candidate electrodes have been deactivated and excluded.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 2013/0304157).
Smith et al. discloses
30. A method for selection of a set of active electrodes in an electrically-stimulating hearing prosthesis that includes a plurality of electrodes implanted in a recipient(e.g., via the disclosed electrode contacts 204/504), the method comprising: performing a pruning process to determine a subset of the plurality of electrodes for possible deactivation (e.g., via the disclosed means of developing data by an audiologist in order to determine ‘the figure-of-merit’ such as hearing percept); performing a recipient-directed subjective evaluation of each electrode in the subset of the plurality of electrodes for possible deactivation (e.g., via the disclosed means of determining a selected associated-weights for that the subset, wherein the final electrode set comprises a subset of the electrodes implanted in the recipient {e.g., [0057]-[0066], [0074], [0082]-[0086] & (Figs 2B, 5A & 7)},; and determining, based on the subjective evaluation, the set of active electrodes for subsequent use in the electrically-stimulating hearing prosthesis (e.g., [0037]-[0039]).

31. The method of claim 30, wherein performing the pruning process comprises: obtaining a plurality of objective measurements via the plurality of electrodes; and determining the subset of the plurality of electrodes for possible deactivation based on the objective measurements (e.g., [0037]-[0039] & [0085]-[0086]).



33. The method of claim 32, wherein determining the subset of the plurality of electrodes for possible deactivation based on the objective measurements comprises: comparing, for each of the plurality of electrodes, the one or more monopolar stimulation thresholds and the one or more focused stimulation thresholds measured for a corresponding one of the plurality of electrodes; and identifying, as part of the subset of the plurality of electrodes for possible deactivation, any electrodes having a disparity between the corresponding monopolar stimulation thresholds and the corresponding focused stimulation thresholds that is greater than a predetermined threshold {e.g., [0057]-[0066], [0074] & (Fig 7)}.

34. The method of claim 30, wherein performing the pruning process comprises: determining a dynamic range for each of a plurality of the electrodes, wherein the dynamic range comprises a difference between a behavioral threshold level and a behavioral comfort level for an electrode; and identifying, as part of the subset of the plurality of electrodes, electrodes having a dynamic range that is smaller than a predetermined threshold {e.g., via the disclosed means of determining a ‘figure of merit’ [0057]-[0066], [0074] & (Fig 7)}.

35. The method of claim 30, wherein performing a recipient-directed subjective evaluation of each electrode in the subset of the plurality of electrodes for possible deactivation comprises: determining a plurality of test combinations of electrodes, wherein one or more of the test combinations includes at 

36. The method of claim 35, further comprising: performing an objective evaluation of the at least one preferred electrode combination to determine whether any spectral components are not sufficiently presented by the at least one preferred electrode combination {e.g., [0057]-[0066], [0074]-[0076] & (Fig 7)}.

37. The method of claim 35, further comprising: receiving subjective feedback from the recipient that qualitatively rates two or more of the test combinations relative to one another {e.g., [0057]-[0066], [0074]-[0076] & (Fig 7)}.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer McDonald can be reached on 571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792